                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


        LATISHA CALLOWAY,
                                                       Case No. 18-11274
              Plaintiff,
                                                 SENIOR UNITED STATES DISTRICT
                 v.                                JUDGE ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,
                                                 MAGISTRATE JUDGE R. STEVEN
             Defendant.                                  WHALEN


                                     /

     ORDER ADOPTING REPORT & RECOMMENDATION [22]; OVERRULING
 PLAINTIFF’S OBJECTIONS [23]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT [16]; AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                              JUDGMENT [20]

      Plaintiff Latisha Calloway seeks judicial review of the decision of an

Administrative Law Judge (“ALJ”) denying her application for Supplemental

Security Income (“SSI”). Plaintiff, through counsel, filed a Motion for Summary

Judgment [16] on October 9, 2018. Defendant filed a Motion for Summary Judgment

[20] on November 13, 2018. On July 10, 2019, the Magistrate Judge issued a Report

and Recommendation [22] (“R&R”) recommending that the Court grant

Defendant’s Motion and deny Plaintiff’s Motion. On July 24, 2019, Plaintiff filed

Objections [23] to the R&R. Defendant filed a Reply [24] on July 31, 2019.
                                   Page 1 of 8
     For the reasons explained below, the Court ADOPTS the R&R [22];

OVERRULES Plaintiff’s Objections [23]; DENIES Plaintiff’s Motion for

Summary Judgment [16]; and GRANTS Defendant’s Motion for Summary

Judgment [20].

                  FACTUAL AND PROCEDURAL BACKGROUND

     The Magistrate Judge summarized the record as follows:

     I.    Procedural History

     On July 15, 2015, Plaintiff filed an application for SSI, alleging
     disability as of August 31, 2013. After the initial denial of the present
     claim, Plaintiff requested an administrative hearing, held in Oak Park,
     Michigan before Administrative Law Judge (“ALJ”) Timothy J.
     Christensen. Plaintiff, represented by attorney Andrea Hamm, testified,
     as did Vocational Expert (“VE”) Scott B. Silver. On June 28, 2017, ALJ
     Christensen found that Plaintiff was not disabled. On February 28, 2018
     the Appeals Council denied review. Plaintiff filed for judicial review of
     the final decision on April 23, 2018.

     II.   Background Facts

     Plaintiff, born December 26, 1970, was 46 when the ALJ issued his
     decision. She completed 11th grade and worked as a housekeeper at a
     Residence Inn. She alleges disability due to Post Traumatic Stress
     Disorder (“PTSD”), chronic pain, rheumatoid arthritis, anxiety,
     depression, nerve damage, hypertension, and bipolar disorder . . . .

     D.    The ALJ’s Decision

     Citing the medical transcript, ALJ Christensen found that for the period
     under consideration, Plaintiff experienced the severe impairments of
     “status post gunshot wound to the left shoulder, left buttock, and right
     leg; degenerative joint disease; and affective disorder” but that none of
                                   Page 2 of 8
the conditions met or medically equaled an impairment found in Part
404 Appendix 1 Subpart P, Appendix No. 1. The ALJ determined that
for the period subsequent to the August 30, 2013 determination,
Plaintiff presented evidence of “a new affective disorder.” He found
that she experienced mild restriction in understanding, remembering, or
applying information and adapting or managing herself and moderate
limitation in interacting with others and in concentration, persistence,
or pace. The ALJ found that Plaintiff retained the Residual Functional
Capacity (“RFC”) for sedentary work with the following additional
limitations:

      [She] requires a sit/stand option, provided that the
      claimant is off-task less than 10 percent of the workday.
      The claimant is able to perform postural activities only
      occasionally but must avoid climbing ladders, ropes, or
      scaffolds. The claimant is able to perform work that does
      not require any use of the upper extremities above
      shoulder level. The claimant must avoid concentrated
      exposure to hazards. She is able to understand, remember,
      and execute tasks with an [Specific Vocational
      Preparation] skill level of 1 to 2, defined as occupations
      that can be learned by demonstration only or that can be
      learned within 30 days or less.

Citing the VE’s testimony, the ALJ found Plaintiff could perform the
jobs of order clerk, addresser, and bench assembler. The ALJ
discounted Plaintiff’s allegations of disability. He noted that in
September, 2014, she denied headaches or the need for pain medication.
He noted that Plaintiff exhibited a normal range of motion. He cited
records noting “chronic pain medication abuse” and Plaintiff’s denial
of medication side effects. He noted that Plaintiff exhibited good
balance and gait. He noted that Plaintiff did not report headaches until
January, 2017 which apparently subsided after her medication was
suspended for a month. As to the mental health treating records, the
ALJ noted that Plaintiff reported good results from psychotropic
medication. He acknowledged that in May, 2016, Plaintiff was
diagnosed with “major depressive disorder, recurrent” with psychosis
but noted that Plaintiff self-report of severe symptomology was
                              Page 3 of 8
      contradicted by her report to treating sources from the same month that
      she was “feeling good” and did not experience medication side effects.
      He cited October, 2015 consultative evaluation records stating that she
      denied hallucinations. He accorded “little weight” to Dr. Head’s March,
      2017 opinion that Plaintiff was unable to work.

R&R at 1-2; 9-11 (internal citations omitted).

                              STANDARD OF REVIEW

      The Court reviews objections to a Magistrate Judge’s R&R on a dispositive

motion de novo. 28 U.S.C. § 636(b)(1)(c). However, vague, generalized objections

are not entitled to de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986). “A general objection, or one that merely restates the arguments previously

presented is not sufficient to alert the court to alleged errors on the part of the

magistrate judge.” Aldrich v. Bock, 327 F. Supp. 2d 743, 747 (E.D. Mich. 2004).

      Judicial review of a decision by a Social Security ALJ is limited to

determining whether the factual findings are supported by substantial evidence and

whether the ALJ employed the proper legal standards. Richardson v. Perales, 402

U.S. 389, 401 (1971). “Substantial evidence is defined as more than a scintilla of

evidence but less than a preponderance; it is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Rogers v. Comm’r of Soc.

Sec., 486 F.3d 234, 241 (6th Cir. 2007). Provided that the ALJ’s conclusion is

supported by substantial evidence, the Court must “. . . defer to that finding even if

                                     Page 4 of 8
there is substantial evidence in the record that would have supported an opposite

conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005)

(internal quotation marks omitted).

                                      ANALYSIS

      I.     Objection 1: The Magistrate Judge erred when he found that the
             ALJ properly analyzed Plaintiff’s mental impairments.

      Plaintiff argues that the ALJ erred in finding that her diagnoses for PTSD and

anxiety were not severe impairments. Plaintiff notes that her affective disorder was

the only psychological impairment which the ALJ found to be severe. She submits

that because she suffers from conditions in addition to an affective disorder, the ALJ

should have made a severity finding on each condition. Plaintiff further submits that

the ALJ’s failure to designate these impairments as severe resulted in an erroneous

RFC finding.

      Plaintiff’s objection is without merit. Contrary to Plaintiff’s argument, the

ALJ acknowledged Plaintiff’s diagnosed mental health conditions, including her

PTSD and anxiety, in his disability determination. However, “not every diagnosable

impairment is necessarily disabling.” Krummel v. Comm’r of Soc. Sec., No. 13-cv-

13537, 2014 WL 4206952, at *9 (E.D. Mich. Aug. 25, 2014) (citing Lee v. Comm’r

of Soc. Sec., 529 Fed. App’x. 706, 713 (6th Cir. 2013)).



                                      Page 5 of 8
      In his decision, the ALJ set forth the reasons why he believed Plaintiff’s

anxiety and PTSD to be non-severe. Among these reasons were health care

providers’ documented assessments that Plaintiff’s symptoms were well-controlled

with psychiatric medication, that she presented with normal mood and affect

throughout her examinations, and her self-reporting that she had no complaints.

      Regardless, the ALJ’s designation of these conditions as non-severe is

harmless error so long at least one other ailment is considered severe. See Maziarz

v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (concluding

that an ALJ’s determination of severe or non-severe is harmless so long as at least

one ailment is considered to be severe such that the five-step inquiry may continue);

see also Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008).

      Here, the ALJ found the following severe impairments: status post gunshot

wound to the left shoulder, left buttock, and right leg; degenerative joint disease; and

affective disorder. The ALJ considered Plaintiff’s severe and non-severe

impairments, including her psychological disorders, in the next steps of his analysis.

As such, “[t]he fact that some of [Plaintiff’s] impairments were not deemed to be

severe at step two is therefore legally irrelevant.” Anthony, 266 F. App’x at 457.

      Plaintiff mistakenly assumes that the ALJ’s classification of PTSD as non-

severe means he ignored her testimony concerning her struggles with intense anxiety

                                      Page 6 of 8
and isolation. But the ALJ’s in-depth decision leads this Court to the opposite

conclusion: that he considered Plaintiff’s testimony and her medical records and

other medical evidence in making his RFC finding. Ultimately, Plaintiff fails to

explain how the classification of her PTSD and anxiety as severe would have had

any effect on the ALJ’s RFC finding. Accordingly, Objection 1 is overruled.

      II.    Objection 2: The Magistrate erred when he found that [sic] ALJ’s
             decision was supported by substantial evidence.

      Plaintiff argues that the ALJ incorrectly found that she was capable of

performing a wide range of light work. Plaintiff further argues that had the ALJ

properly evaluated her symptoms and limitations, he would have found her disabled.

      Plaintiff’s objection, which simply disputes “‘the correctness of the

magistrate’s recommendation but fails to specify the findings . . . believed in error’

[is] too general” and therefore amounts to a failure to object. Novak v. Prison Health

Services, Inc., No. 13-cv-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014)

(quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)).

      Nonetheless, even if the Court were to construe the objection as objecting to

the ALJ’s RFC determination, the Court would find it baseless. To support her claim

that she is unable to perform sustained work, Plaintiff relies solely on her own

testimony. The ALJ, however, appropriately discounted Plaintiff’s testimony upon

finding that her statements “concerning the intensity, persistence and limiting effects
                                     Page 7 of 8
of [her] symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record.” Tr. 46-47. The Court agrees with the Magistrate Judge that

the ALJ’s finding that Plaintiff was capable of a limited range of unskilled sedentary

work is supported by substantial evidence. Therefore, Objection 2 is overruled.

                                   CONCLUSION

      Accordingly,

      IT IS ORDERED that the R&R [22] of the Magistrate Judge is hereby

ADOPTED and is entered as the findings and conclusions of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [23] are

OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [16] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [20] is GRANTED.

      SO ORDERED.

                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: August 13, 2019                 Senior United States District Judge




                                     Page 8 of 8
